106 S.E.2d 202 (1958)
249 N.C. 285
Paul OAKS
v.
CONE MILLS CORPORATION (Employer), and Liberty Mutual Insurance Company (Carrier).
No. 607.
Supreme Court of North Carolina.
December 10, 1958.
Robert S. Cahoon, Greensboro, Robert L. Scott, Charlotte, George W. Gordon, Greensboro, for plaintiff.
Smith, Moore, Smith, Schell & Hunter, Greensboro, for defendants.
PER CURIAM.
The only question presented for determination on this appeal is: What is the correct method of computing compensation in cases of permanent partial disability under G.S. § 97-31 for scheduled partial loss or loss of the use of specific members of the body?
It is conceded by the appellants that the award below must be affirmed unless Watts v. Brewer, 243 N.C. 422, 90 S.E.2d 764 is reconsidered and modified or overruled.
The General Assembly in Chapter 1396 of the 1957 Session Laws of North Carolina amended G.S. § 97-31 (t) as the same appeared in the 1955 Cumulative Supplement *204 to Volume 2C of the General Statutes by striking out the word "payment" as the same appeared in line four of said subsection and inserting in lieu thereof the words "periods of payment."
Certainly the statute as amended would warrant the interpretation the defendants seek to have placed upon it prior to the amendment thereof. However, the amendment did not become effective until 1 July 1957, while the injury involved herein occurred on 24 April 1957.
We have carefully considered the record on this appeal and the excellent briefs filed on behalf of the respective parties, but in our opinion Watts v. Brewer, supra, and Kellams v. Carolina Metal Products, supra, should not be modified with respect to an injury sustained prior to 1 July 1957.
Affirmed.
PARKER, J., not sitting.